IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOYCE N. FERRANTE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3654

FLORIDA CREDIT UNION,

      Appellee.

_____________________________/

Opinion filed April 6, 2016.

An appeal from the Circuit Court for Gilchrist County.
Mary Day Coker, Judge.

Joyce N. Ferrante, pro se, Appellant.

James E. Sorenson of Williams, Gautier, Gwynn, DeLoach & Sorenson, P.A.,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.